DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because it recites "a x-axis" in line 5, as opposed to "an x-axis" recited later in claim 1 and in claim 22. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite "the articulating base including a lift actuator operable with the backbone along a x-axis;" in lines 4-5. The phrase "operable with" renders the claim indefinite because the metes and bounds of the phrase cannot be determined. Further, the lift actuator set forth in the specification does not act or operate in a direction of the x-axis depicted in any way or manner. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claim 1 is being further examined as though "operable with" reads as "movable with."
Claim 1 recites the limitation "the backbone" in lines 5, 6, 9, and 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the z-axis" in line 9. There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 2-20 are rejected under 35 U.S.C. 112(b) because they depend from claim 1 and thus also include the indefinite limitations of claim 1.
Claim 21 recites the limitation "the backbone" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 8,522,889) in view of Bassett (US 8,910,581).

With respect to claim 1, Adams discloses a tool arm operable by a precision agricultural implement (such as 10), comprising:
a mount (22) for coupling the tool arm to the implement;
an articulating base (including 18, 20) operatively coupled to the mount, the articulating base including a lift actuator (20); and
a backbone member (including 28) coupled to the articulating base, the backbone member extending longitudinally from the mount along a y-axis and defining an agricultural tool mount; and
wherein the articulating base enables movement of the backbone member in at least two axes (horizontally and vertically as seen in Fig. 2) relative to the mount, including vertical movement of the backbone member along a z-axis relative to the mount (vertically as seen in Fig. 2).

Adams does not explicitly disclose side-to-side movement of the backbone member along an x-axis relative to the mount. Bassett teaches a tool arm, comprising:
a mount (including 15) for coupling the tool arm to an implement;
an articulating base (including 17, 20) operatively coupled to the mount, the articulating base including a lift actuator (30) movable along an x-axis (about 18); and
a backbone member (including 27) coupled to the articulating base, the backbone member defining an agricultural tool mount; and
wherein the articulating base enables movement of the backbone member in at least two axes (horizontally and vertically) relative to the mount, including side-to-side movement of the backbone member along an x-axis relative to the mount (about 18).
Adams and Bassett are analogous because they both disclose tool arms for agricultural implements used for planting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool arm of Adams with the side-to-side movement means as taught by Bassett in order to follow a curved path. (See Bassett, col. 4, lines 6-22.)

With respect to claim 2, Adams discloses the backbone member forming a unitary billet (28 shown as one piece). Additionally, it is noted that it has been held that the use of a one-piece construction would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With respect to claim 3, Adams discloses a first mode of operation (extension of 20) of the lift actuator providing vertical movement of the backbone member along a vertical axis relative to the mount (see Fig. 2).

With respect to claim 4, Adams discloses a second mode of operation (retraction of 20) of the lift actuator supporting a selected portion of a mass of and mass supported by the backbone member (mass carried by 28), thereby reducing a downward force of the backbone member toward a working surface of a field (see Fig. 2).

With respect to claim 5, Adams discloses the articulating base including at least a pair of linkages (18), and the at least a pair of linkages, the mount, and the backbone member forming a four-bar linkage (see Fig. 2).

With respect to claim 7, Adams discloses a ground follower (including 38, 40) for contacting a working surface of a field and positioning the backbone member (including 26, 28) at a fixed height relative to the working surface.

With respect to claim 8, Adams discloses the ground follower including a lever (40) pivotably coupled to the backbone member and a sensor (97) for sensing a rotational position of the lever relative to the backbone member (including 26, 28).

With respect to claim 9, Adams discloses the ground follower further including a wheel (38) rotationally coupled to a distal end of the lever (40), the wheel for contacting and following the working surface of the field (see Fig. 2).

With respect to claim 12, Adams discloses a tool attachment platform (including 54) coupled to the agricultural tool mount, the tool attachment platform including a tool mounting location and an adjustment mechanism (56) for translating the tool mounting location along at least a first axis relative to the backbone member (including 28).

With respect to claim 13, Adams discloses a first agricultural tool (52) coupled to the agricultural tool mount.

With respect to claim 14, Adams discloses a second agricultural tool (of 46) coupled to the agricultural tool mount; and wherein the first agricultural tool (52) is positioned to align with a first plant line, and the second agricultural tool is positioned to align with a second plant line.

With respect to claim 15, Adams discloses a second agricultural tool (of 46) coupled to the agricultural tool mount; and wherein the first agricultural tool (52) is adapted to perform a first working operation on at least one of a plant and a field, and the second agricultural tool is adapted to perform a second working operation on at least one of a plant and a field.

With respect to claim 16, Adams discloses at least one biased damper (56) coupled with the first agricultural tool (52) to resist but allow movement and return of the first agricultural tool about at least a first axis, thereby enabling the first agricultural tool to be briefly displaced during contact of the first agricultural tool with an obstacle, thereby limiting damage to the first agricultural tool from the obstacle.

With respect to claim 17, Adams discloses a first cultivating tool (52) coupled to the agricultural tool mount, and a first actuator (56) for selectively operating the first cultivating tool.

With respect to claim 18, Adams discloses the first actuator (56) being hydraulically operated and a hydraulic valving system (see col. 23, lines 54-64) providing acceleration of motion of the first cultivating tool (52) upon initiating a range of motion and providing deceleration of motion of the first cultivating tool upon approaching an end of the range of motion.

With respect to claim 19, Adams discloses the first actuator (56) providing position sensitive damping of motion (via 168) of the first cultivating tool (52), thereby reducing disturbances of a working surface of a field due to movement impulses of the first cultivating tool.

With respect to claim 20, Adams discloses a second cultivating tool (of 46) coupled to the agricultural tool mount and a second actuator (50) for selectively operating the second cultivating tool, and wherein the first cultivating tool (52) is positioned to work a first plant line, and the second cultivating tool is positioned to work a second plant line.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bassett as applied to claim 8 above, and further in view of Pirkenseer et al. (EP 3278649)

Neither Adams nor Bassett explicitly disclose the ground follower lever including a stop. Pirkenseer teaches a tool arm comprising a ground follower lever (including 34) including a stop (58) to limit a range of pivotable motion relative to a backbone member (including 32, 52), thereby limiting a range of downward movement of the backbone member along a vertical direction relative to the working surface of the field.
Pirkenseer is analogous because Pirkenseer discloses a tool arm with a ground follower for an agricultural implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the stop means as taught by Pirkenseer in order to protect the ground follower.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Bassett as applied to claim 1 above, and further in view of Riewerts et al. (US 7,478,603)

Neither Adams nor Bassett explicitly discloses a machine vision module. Riewerts teaches a tool arm comprising a machine vision module (including 124, 126); and wherein:
a backbone member (including 24, 30) further defines a receiver (including 34);
the machine vision module coupled to the receiver; and
the machine vision module comprises at least one digital camera (124) and at least one lamp (126).
Adams, Bassett, and Riewerts are analogous because they all disclose tool arms for agricultural implements used for planting. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the vision means as taught by Riewerts in order to monitor seeding.

Claims 1, 6, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 7,025,008) in view of Beaujot (US 6,553,925).

Fischer discloses a tool arm operable by a precision agricultural implement, comprising:
a mount (including 30) for coupling the tool arm to the implement;
an articulating base (including 32) including:
at least a pair of linkages (side plates of 32);
a lift actuator (34);
at least one linear motion bearing (including 52) coupling the articulating base to the mount; and
a unitary backbone member (24) coupled to the at least a pair of linkages (via 26, 50), the unitary backbone member extending longitudinally from the articulating base along a y-axis and defining a tool mount;
at least a first agricultural tool coupled to the tool mount (see Figs. 1-3); and
wherein the lift actuator (34) operates to move the unitary backbone member along a vertical z-axis relative to the mount and the at least one linear motion bearing (including 52) operates to allow movement of the unitary backbone member along a side-to-side axis relative to the mount (side-to-side as in Fig. 6).

Fischer does not explicitly disclose side-to-side movement of the backbone member along an x-axis relative to the mount. Beaujot teaches a tool arm, comprising:
a mount (including 24) for coupling the tool arm to an implement;
an articulating base (including connection of 33) operatively coupled to the mount by a linear motion bearing (formed between 32 and 33), the articulating base movable along an x-axis (about 18); and
a backbone member (including 37) coupled to the articulating base; and
wherein the articulating base enables movement of the backbone member relative to the mount, including side-to-side movement of the backbone member along an x-axis relative to the mount (along 32).
Fischer and Beaujot are analogous because they both disclose positionable connections of tool arms for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool arm of Fischer with the side-to-side movement means as taught by Beaujot so that furrow openers will travel between stubble rows. (See Beaujot, col. 9.)


Response to Arguments
Applicant’s arguments filed 4/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/8/13/22